DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 and 16-28 are presented for examination. 
2.      	The text of those applicable section of Title 35, U.S. Code not included in this action can be found in the prior Office Action.
				Response to Amendment and Arguments
3.	Applicant amended independent claims 1, 16 and 22 to further specify:
		1). detecting, by a sensor of a network device, a sensor interface located on a protective cover indicating that the protective cover is installed on the network device for filtering airflow entering the network device; initiating a protection mode at a network device based on receiving, from the sensor, an indication that the protective cover is installed.
4.	Applicant's arguments with respect to amended claims have been fully considered but in moot in view of new ground of rejection.
	Beall et al. US patent no. 98836101 is introduced in response to amended claims. The teachings of Shelnutt et al. (Shelnutt), US publication no. 2019/0332149 and Behrens et al. (Behrens), US patent no. 6974489 as disclosed in the previous office action are hereby incorporated by references to the extent applicable to the amended claims.
	Regarding 1) Beall teaches detecting, by a sensor of a network device, a sensor interface located on a protective cover indicating that the protective cover is installed on the network device for filtering airflow entering the network device; initiating a protection mode at a network device based on receiving, from the sensor, an indication that the protective cover is installed [figures 3B, 12; col. 3, lines 12-23, 46-67, col. 5, lines 6-29, col. 7, lines 54-61].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine/modified Shelnutt and Behrens incorporate the teachings of Beall because they disclose a protective cover system, the specify teachings of Beall stated above would have further enhanced the functionality and performance of Shelnutt system to obtain predictable results.

5.	Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shelnutt et al. (Shelnutt), US publication no. 2019/0332149 in view of Beall et al. (Beall), US patent no. 9883610.
As per claim 1, Shelnutt teaches a method comprising: initiating a protection mode at a network device having a protective cover [damper to close] installed to filter airflow entering the network device [para 39, 59, 62, 89];  
reducing one or more of a fan speed, processing functions, or power at the network device [figure 9A, 9B; para 59, 87-88, 90, 91, 99]; 
exiting said protection mode upon removal of the protective cover from the network device; and increasing said one or more of the fan speed, the processing functions, or the power to resume normal operation at the network device [para 98, 100].
		Shelnutt fails to teach of detecting, by a sensor of a network device, a sensor interface located on a protective cover indicating that the protective cover is installed on the network device for filtering airflow entering the network device; initiating a protection mode at a network device based on receiving, from the sensor, an indication that the protective cover is installed.
However, Beall teaches detecting, by a sensor of a network device, a sensor interface located on a protective cover indicating that the protective cover is installed on the network device for filtering airflow entering the network device; initiating a protection mode at a network device based on receiving, from the sensor, an indication that the protective cover is installed [figures 3B, 12; col. 3, lines 12-23, 46-67, col. 5, lines 6-29, col. 7, lines 54-61].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine/modified Shelnutt incorporate the teachings of Beall because they disclose a protective cover system, the specify teachings of Beall stated above would have further enhanced the functionality and performance of Shelnutt system to obtain predictable results.
Shelnutt discloses: 
[0039] The container also includes a large air filter/evaporative medium positioned in the path of incoming air between the intake dampers and the IT equipment.  The air filter/evaporative medium removes particulates and/or contaminants from the air before the filtered air impacts the exposed surfaces of the IT equipment.  The air filter/evaporative medium also cools the ram air being ingested at the in one embodiment, a chemical sensor is positioned on the exterior of the intake dampers and monitors for the presence of damaging chemicals in the exterior air.  The chemical sensor is coupled to a controller, which is in turn coupled to an automated gear that closes and opens the intake damper.

[0059] Additionally, VCCS 300 also includes internal sensors, of which second temperature sensor 361, second humidity sensor 363, second chemical sensor 367, and pressure sensor 369 are illustrated.  Internal sensors provide ambient conditions of the air inside of IT compartment 110, which is utilized by airflow controller 310 and/or management IHS 600 to modulate and/or adjust one or more characteristics related to the outside air being ingested into the container.  Internal temperature sensor 361 provides the actual ambient temperature of the IT equipment.  Airflow controller 310 compares the actual ambient temperature to a range of temperature values between highest operating temperature threshold and lowest operating temperature threshold to ensure IT equipment 120 is operating in an ideal range of temperature.  External chemical sensor 364 identifies when the chemical composition of the ingested air is not conducive (or potentially harmful) to the IT equipment 120.  Air flow controller 310 responds to sensing/detecting these conditions by: (i) closing the intake dampers; and (ii) signaling the management IHS 600 to throttle the IT equipment; and/or (iii) resorting to secondary cooling, such as using AHU and/or DE cooling, if available.  Pressure sensor 369 provides an internal pressure reading that air flow controller 310 utilizes to control the open/close position/setting of ingress damper 130 and egress dampers 140a, 140b to ensure the internal pressure is maintained below a pressure threshold value.

[0062] In the illustrative embodiments of FIGS. 1A, 1B, 2, and 3A, VCCS 300 also includes a combination evaporative medium and air filter (evap. medium/air filter 135) that is positioned in an ingress path of incoming air 210 between the intake damper 130 and the IT compartment 110 with at least one IT equipment 120.  Air filter component of evap. medium/air filter 135 removes particulates and/or contaminants from the air 210 before a resulting filtered air comes into contact with exposed surfaces of the at least one IT equipment 120.  While shown as a single large air filter, it is appreciated that the filtering of the outside air can be completed by different sizes and configurations of air filters, without limitation.  In one embodiment, air filter 135 can include a chemical filter to remove harmful chemicals from the air before the year is allowed to be passed into IT compartment 110.  The integrated evaporative medium of evap. medium/air filter 135 has a first (bottom) end 335 extended into sump container 137 that is filled with a cooling liquid 139, such as water.

[0087] With specific reference to FIG. 9A, method 900 begins at the start block and proceeds to block 902 where air intake controller 310 of vehicle-attached VC MDC 200 detects movement of VC MDC 100 and an aft/forward direction.  At block 902, Method 900 also includes air intake controller 310 recording a velocity of at least one of transport vehicle, VC MDC, and ingested ram air at intake opening 132.  Method 900 includes air intake controller 310 determining at block 904 whether the measured, determined, or received velocity is at or above a minimum threshold velocity required to provide a first amount of cooling air to IT equipment that will allow IT equipment to operate within VC MDC.  In response to the velocity not being at or above the minimum threshold velocity required for IT equipment operation, method 900 includes maintaining the IT equipment in one of an off mode, a sleep mode or a low heat generating operational mode (block 906).  In response to the velocity being at or above the minimum threshold velocity to support ram-air cooling of the IT equipment, air intake controller 310 triggers management IHS 600 to activate processing by one or more IT equipment 115 (block 908).  Method 900 further includes continually monitoring and recording a velocity of one or more of the recordable velocities (block 910), and triggering the management IHS 600 to adjust an amount and/or rate of IT equipment operational processing to maintain the temperature within the IT compartment within an acceptable operating temperature range for the operating IT equipment (block 910). 
 
[0088] According to one embodiment, in response to detecting (block 910) the velocity of the vehicle falling below the minimum threshold velocity, method 900 includes transmitting (block 910) a throttle/sleep signal to management IHS to throttle and/or stop processing operations by the IT equipment that would increase the temperature of the IT component and/or within IT compartment, while there is no ram air available or less than the required minimum amount of ram air available to maintain the IT equipment in the desired operating temperature range.

[0089] At block 912, method 900 includes monitoring and/or receiving a combination of telemetry data related to one or more of the exterior ambient conditions, ingested ram air, and IT compartment conditions.  Method includes determining at block 914 whether any of the monitored conditions, based on the received telemetry data, falls outside of a desired range for that specific data type.  For example, telemetry data related to outside humidity or chemical composition of the outside air may make the outside air not suitable for use in cooling the IT equipment.  When no other form of air cooling is available within VC MDC, detection of this scenario requires air intake controller 310 to adjust the amount of velocity based ram air that is allowed to enter into VC MDC, in order to protect the IT equipment.  In response to none of the monitored conditions being outside of a respective desired range, method 900 cycles back to block 910.  In response to one or more of the telemetry data being outside of the desired range, method 900 includes determining, at block 916, whether the identified condition requires more ram air (e.g., IT equipment operating temperatures approaching or above max temperature threshold) or less ram air (e.g., chemical composition or temperature of ram air potentially harmful to IT equipment).  In response to the condition requiring more ram air, method 900 includes triggering the actuator to open the air intake damper to allow ingestion of more ram air into the VC MDC (block 918).  In response to the condition requiring less ram air, method includes triggering an actuator of the intake damper to close and/or partially close the intake damper, reducing and or completely stopping an amount of ram air permitted to enter into VC MDC (block 920).  Method 900 cycles back to block 910. 
 
[0090] Referring now to FIG. 9B, method 950 begins at start block and then proceeds to block 952 which provides receiving telemetry feedback from IT compartment of an efficiency of the cooling being provided by ram air.  Method 950 includes identifying (at decision block 954) whether additional ram air cooling is required to maintain a current operational level of IT equipment.  In response to determining that additional cooling air is required, method 950 includes determining, at block 956, whether the ram air intake dampers are fully open.  If the dampers are already in a fully opened position, method 950 includes throttling and/or stopping processing by the IT equipment to prevent damage to the IT equipment and/or to reduce consumption of power to operate mechanical air handlers (block 958).  In response to identifying that additional ram air cooling is required while the intake damper is not fully open (and while the outside air conditions are conducive to utilizing the outside air for additional cooling), method 950 includes intake air controller (air flow controller 310) triggering the actuator of the intake damper to adjust a damper position to allow for additional ingress of cooling ram air into VC MDC (960). 
 
[0091] Method 950 proceeds to block 962, at which a determination is made whether the increased ram air cooling is creating an increased pressure inside of VC MDC, above a pressure threshold.  In response to determine that the increased ram air cooling is creating an increased pressure, method includes identifying at block 964 whether the outflow/egress air dampers are fully opened.  In response to determining that the outflow dampers are not fully open, while there is an increase in pressure within VC MDC, method 950 includes triggering the actuator of the outflow dampers to open the outflow dampers to a fully open position (block 966).  However, in response to the outflow dampers being fully opened while there is a buildup in pressure within VC MDC, method 950 includes throttling an amount of intake ram air ingested by triggering the actuator to reduce the open position of the intake damper (block 968).  Concurrently, or in response to throttling the amount of intake ram air being ingested, method 950 may also include throttling the amount of processing by the IT equipment based on the reduced cooling air flow (block 970).

[0098] Turning to FIG. 10B, there is illustrated an example extension of method 1000 in which VC MDC includes at least one internal AHU.  FIG. 10B thus provides a method for selectively providing cooling to operating IT equipment in a VC MDC equipped with at least one an air handling unit (AHU).  Method 1030 of FIG. 10B begins at block 1022 with management IHS receiving velocity data from one or more velocity transducers.  Method 1030 then includes identifying/determining whether the VC MDC is moving at or above the minimum threshold velocity to support ram air cooling of the operating IT equipment (block 1034).  If the measured velocity is at or above the threshold minimum velocity, method 1030 includes continuing to support data processing by the IT equipment (block 1046).  In response to determining at block 1034 that the VC 
MDC is not moving at or above the threshold minimum velocity, method 1000 then includes identifying whether there is a secondary cooling source available (block 1036) and activating any secondary cooling source, such as onboard AHU (block 1038).  In one embodiment, the activation includes triggering the AHU controller to activate a fan to generate cooling air flow (block 1038).  Accordingly, management IHS augments IT cooling utilizing AHU air movers when VC MDC is moving at low speeds.  Method 1030 also includes continually checking the velocity reading to determine if the velocity remains below the minimum threshold velocity (block 1040).  In response to the velocity no longer being below the minimum threshold velocity, method 1030 includes deactivating the secondary cooling source (block 1042) and resuming the full operation of the IT equipment (block 1044).  At decision block 1036, if there is no secondary cooling source, then method 1030 includes throttling the operation of the IT equipment (block 1048).  Additionally, management IHS throttles an amount of mechanical air circulation being generated as the velocity of the VC MDC increases until the ram air being ingested is able to provide 100% of the required cooling air flow. 
 
[0099] According to one or more embodiments, method 1030 is further expanded to include management IHS identifying other potential situations that require use of an available supplemental cooling source, such as the AHU, to supplement or replace ram air cooling.  Among the possible scenarios in which supplemental cooling is required, without limitation, detecting that the VC MDC stationary, detecting that the VC MDC moving velocity is not sufficient to generate the ram air needed to cool the IT equipment, identifying that the ingested ram air at fully open mode is not sufficient to cool the IT equipment, receiving a signal indicating that the air intake damper needs to be closed to protect the IT equipment (e.g., harmful chemical composition of the outside air or temperature above or below the operational range that can cause damage to the IT equipment).  Method 1030 would then include triggering the AHU controller to turn on the AHU fans to generate movement of circulating cooling air.  Method 1030 would further include monitoring the internal temperature of the IT compartment and controlling an amount of cooling air circulation provided by AHU, based on the amount of cooling ram air being ingested by VC MDC. 
 
[0100] FIG. 10C provides a method that includes use of a supplemental air cooler, such as an externally located AHU, while the VC MDC is stationary.  Method 1050 begins at block 1052, at which management IHS receives an input that indicates that VC MDC is stationary (not moving) and/or is docked at an MDC facility.  It is appreciated that the specific input can be simply the loss of velocity at specific geographical locations or an actual input received from a user, such as the driver of the transport vehicle or personnel at the docking facility.  At block 1054, method 1050 includes identifying whether VC MDC is connected to an externally powered AHU (i.e., an onboard AHU that is connected to an external power source or an external AHU providing a supply of cooling air).  In the embodiment where VC MDC is at the docking facility, management IHS 600 determines/detects via one or more sensors whether an external air source has been coupled to VC MDC to provide cooling air to the IT equipment.  In response to not detecting connection of an external air source, management IHS 600 maintains/places the IT equipment in a sleep state and/or low operational state that does not require the external air source to provide cooling (block 1056).  However, in response to detecting connection of the external air source, management IHS 600 enables IT equipment to provide full data processing while being cooled by the external air source (block 1058).  Concurrently, management IHS 600 initiates monitoring of the ambient conditions (e.g., temperature, humidity, and pressure) within IT compartment (block 1060).  Management IHS 600 then determines whether any one of the monitored conditions falls outside of a desired range for operation of IT equipment (decision block 1062).  In response to any one of the monitored conditions being outside of the respective desired range, management IHS 600 performs one or more processes to protect the IT equipment (block 1064).  According to one or more embodiments, these processes can include at least one of (i) throttling or halting/pausing the operation of the IT equipment (e.g., when the sensed temperature value is not within the desired range), (ii) modulating an open/close position of the exhaust dampers (e.g., when the pressure value approaches or exceeds a maximum pressure threshold), and (iii) signaling the controller of the external air source to modify the composition and/or characteristics of the provided cooling air (e.g., adjusting the temperature to manage the humidity in order to avoid condensation on the IT equipment).

Beall discloses: [col. 3, lines 12-23, 46-67, col. 5, lines 6-29]
The electronic device housing assembly 100 includes are movable door filter assembly 114. The removable door filter assembly may include a door filter case 116 that is
movable relative to, and is coupled to, a door filter frame 118. The door filter case may include an air filter 120 to filter air flowing into the electronic device 102. The door filter
assembly 114 may selectively couple to the aperture 108 when the security door 110 is in the stowed position. For example, the door filter frame 118 may be selectively coupled to the electronic device housing 104 by engaging at least one feature also used to secure the security door 110 when the security door 110 is in the closed position.

At 204, the security door 110 may be opened and stowed in the stowed position in the cavity 112 of the electronic device housing 104. To open the security door 110, a feature of the security door 110 may be uncoupled from a corresponding feature of the electronic device housing. In some embodiments, the security door 110 may be coupled to the electronic device housing 104 and may not be completely
detached from the electronic device housing 104. The security door 110 may rotate approximate ninety degrees or another angle range to transition from the closed position to the stowed position, and may traverse into the electronic device housing 104 into the cavity 112. After opening the security door 110, the display 106 may be visible to a user and ready for user interaction. In some embodiments, the display's operation may be subject or conditioned upon the security door being in the stowed position, such as when a sensor is used to determine that the security door 110 is in
the stowed position. In addition, after opening the security door 110, aperture 108 may enable air to flow through the electronic device 102, possibly as a result of a draw of air 
caused by activation of a fan or other air movement device or design (e.g., design of heat sinks, etc.).

In some embodiments, the door filter casing 116 may door filter casing 116 to rotate.
include a first feature 314 while the electronic device 102 may include a corresponding feature 316 that can detect the presence of the first feature 314 when the door filter casing 116 is in the second position. For example, the first feature 314 may depress the second feature 316, such as a mechanical switch, that senses this depression. As another example, the first feature 314 may be magnetized and the second feature 316 may operate to detect presence of a magnetic force. In another example, the first feature 314, when proximate to the second feature 316, may complete an electrical circuit ( or possibly disconnect an electrical circuit), which may indicate a location of the first feature 314 with respect to the second feature 316. The interoperation of the first feature 314 and the second feature 316 may enable to electronic device 102 to determine when the air filter 120 is filter air, how long the air filter has been used, and/or other information, which may possibly be used to control operation of the electronic device 102. For example, the electronic device 102 may not activate the air movement mechanism 310, may provide visual or audible alerts, and/or may perform other operations based on information obtained or sensed via the first feature 314 and/or the second feature 316.

	As per claim 2, Shelnutt teaches of initiating said protection mode comprises detecting installation of the protective cover at the network device and wherein exiting said protection mode comprises detecting removal of the protective cover at the network device [para 59, 89, 90, 98, 100]. 
	As per claim 3, Shelnutt teaches of initiating said protection mode comprises receiving a first command at the network device and wherein exiting said protection mode comprises receiving a second command at the network device [para 59, 89, 90, 98, 100]. 
 	As per claim 4, Shelnutt teaches of monitoring a temperature at the network device while in said protection mode and increasing the fan speed when the temperature reaches a specified limit [para 87, 88, 99, 100]. 
 	As per claim 5, Shelnutt inherently teaches of transmitting Power over Ethernet (PoE) [network ports] while in said protection mode and wherein reducing the power comprises reducing a power level transmitted while in said protection mode [para 70, 78, 87-89]. 
 	As per claim 6, Shelnutt teaches of reducing said processing functions comprises reducing switching functions [para 87-89]. 

6.	Claims 7 and 16-28 are rejected under 35 U.S.C. 103 as being unpatentable over Shelnutt et al. (Shelnutt), US publication no. 2019/0332149 in view of Beall et al. (Beall), US patent no. 9883610 and Behrens et al. (Behrens), US patent no. 6974489.
As per claim 7, Shelnutt fails to teach that the protective cover is installed at a face of the network device comprising a plurality of ports coupled to cables, the cables passing through the protective cover.
Behrens discloses that the protective cover is installed at a face of the network device comprising a plurality of ports coupled to cables, the cables passing through the protective cover [figure 3; col. 5, lines 34-61].
It would have been obvious to one of ordinary skill in the art at time the invention to combine the teachings of Shelnutt and Beall and Behrens because they disclose a protective cover system, the specify teachings of Behrens stated above would have further enhanced the function and performance of Shelnutt system to obtain predictable results.

	 	As to claims 16-21, basically are the corresponding elements that are carried out the method of operating step in claims 1-7. Accordingly, claim 16-21 are rejected for the same reason as set forth in claims 1-7.			
As to claim 22-28, directed to a computer readable storage medium storing the 
Instructions to perform the method of steps as set forth in claims 1-7 executed by the system disclose in claims 16-21. Therefore, it is rejected on the same basis as set forth hereinabove.		
7. 	Examiner's note: Examiner has cited particular paragraphs and columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS."
	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN CAO whose telephone number is (571)272-3664.  The examiner can normally be reached on M-F 7:00 am-3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Apr. 29, 2022
/CHUN CAO/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Beall is cited in prior office action.